66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Plaintiff--Appellant,v.Randolph MEANS;  James B. Wolcott;  James V. Aluisi;Clarence N. Norman;  Samuel F. Saxton;  James R.Booker;  R.T. Morris;  Bobby W. Soles;Peggy Spicer;  David K. Smith,Defendants--Appellees.
No. 95-6925.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 18, 1995.

Federico J. Headley, Appellant Pro Se.  Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, MD;  Jeanette Dian Rogers, BLUE CROSS & BLUE SHIELD OF VIRGINIA, Richmond, VA, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting his motion to voluntarily dismiss his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motions for recusal, extension of time and change of venue.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Headley v. Means, No. CA-91-62-R (W.D.Va. June 2 and 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.